EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremiah J. Baunach on February 16, 2022.

The application has been amended as follows: 
In Claim 10, delete -- repeating the receiving the preventing, for a plurality of sub-segments of media content. -- and replace with “repeating the preventing, for a plurality of sub-segments of media content.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/S.A.R./Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424